         Case 6:20-cv-01351-WWB-DCI Document 1-3 Filed 07/29/20 Page 1 of 12 PageID 31
Filing # 105495475  E-Filed 03/26/2020 03:30:21 PM



            IN THE CIRCUIT COURT OF THE NINTH JUDICIAL CIRCUIT IN AND FOR

                                       ORANGE COUNTY, FLORIDA


           LISA COLLINS,                                        CASE NO:

                   Plaintiff,

           v.

           STAPLES CONTRACT AND
           COMMERCIAL SALES, LLC,

                 Defendant.
           __________________________________/

                                                 COMPLAINT

                COMES NOW, the Plaintiff, LISA COLLINS, by and through her undersigned

           attorney, and sues the Defendant, STAPLES CONTRACT AND COMMERCIAL

           SALES, LLC (Hereinafter “STAPLES”), and states as follows:

                1. That this is an action by Plaintiff for damages in excess of Thirty Thousand

                   Dollars ($30,000.00), excluding attorney’s fees and costs pursuant to the Florida

                   Civil Rights Act of 1992 (FCRA), Florida Statute, Section 760, for discrimination

                   based on Plaintiff’s race and age.

                2. The Plaintiff is a resident of Orlando, Orange County, Florida.

                3. Plaintiff was an employee of Defendant, performing the duties of a Save Desk

                   Specialist for Defendant in Orange County, Florida.

                4. Defendant was a “person” and/or an “employer” pursuant to Florida Civil Rights

                   Act of 1992, Fla. Stat. Section, 760.01, et seq., since it employs fifteen or more

                   employees for the applicable statutory period; and it is subject to the employment

                   discrimination provisions of the applicable statute, the FCRA.
Case 6:20-cv-01351-WWB-DCI Document 1-3 Filed 07/29/20 Page 2 of 12 PageID 32




         5. Defendant is a “person” within the purview of the Florida Civil Rights Act of

            1992, Fla. Stat. Section, 760.01, et seq.

         6. At all times material hereto, Defendant was an “employer” within the meaning of

            Florida Civil Rights Act of 1992, Fla. Stat. Section, 760.01, et seq.

         7. The Defendant, STAPLES, a Limited Liability Company, at all times material

            hereto, carried on a business venture in Orange County, Florida, and was engaged

            in substantial activity within this state and Orange County, Florida.

         8. At all times material hereto, Plaintiff was an “employee” within the meaning of

            Florida Civil Rights Act of 1992, Fla. Stat. Section, 760.01, et seq.

         9. Venue is proper in Orange County, Florida

         10. Plaintiff is an African-American woman over the age of fifty (50) years old and is

            a member of a class of persons protected from discrimination in her employment

            under the Florida Civil Rights Act of 1992 (FCRA), Florida Statute Section 760.

         11. On or about December 11, 2018, Plaintiff timely filed a charge of employment

            discrimination with the Equal Employment Opportunity Commission, the agency,

            which is responsible for investigating claims of employment discrimination

            (Charge 511-2019-00640, attached hereto as Exhibit “A”).

         12. All conditions precedent for the filing of this action before this Court has been

            previously met, including the exhaustion of all pertinent administrative

            procedures and remedies.

               FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

   13.      Plaintiff performed work for Defendant from approximately on or about July 9,

   2018 (starting date) to on or about December 12, 2018 as a Save Desk Specialist.
Case 6:20-cv-01351-WWB-DCI Document 1-3 Filed 07/29/20 Page 3 of 12 PageID 33




   14.     During her employment with Defendant, Ian Machiote, Lance Sparks and Kevin

   Hendricks all held a managerial and/or supervisory role over Plaintiff.

   15.     At all material times, Ian Machiote, Lance Sparks, and Kevin Hendricks

   controlled tangible aspects of Plaintiff’s employment.

   16.     Throughout her employment, Plaintiff was subjected to pervasive and continued

   derogatory comments and negative treatment based on her race and age. Moreover,

   Plaintiff has been subjected to several racist comments made by both Mr. Hendricks and

   Mr. Machiote and was singled out by both Mr. Hendricks and Mr. Machiote based on her

   race.

   17.     Additionally, Mr. Machiote singled Plaintiff out as being unable to adapt to

   change due to her age. The majority, if not all, of the Save Desk team member were

   younger than thirty (30) years old while Plaintiff was and is well over fifty (50) years

   old.

   18.     Despite Plaintiff’s productiveness surpassing her younger and non African

   American coworkers she was still singled out, ridiculed, and passed over for work place

   accolades.

   19.     Plaintiff made several complaints to Mr. Sparks to address the hostile work

   environment. However, Mr. Sparks acquiesced in the actions of Mr. Hendricks and Mr.

   Machiote by failing to take prompt and adequate remedial action in addressing plaintiff’s

   complaints of discrimination.

   20.     On or about December 12, 2018, Plaintiff was forced to resign employment with

   Defendant due to Defendant’s lack of responsiveness to her complaint based on race and

   age.
Case 6:20-cv-01351-WWB-DCI Document 1-3 Filed 07/29/20 Page 4 of 12 PageID 34




   21.     Plaintiff has retained the undersigned counsel in order that her rights and interest

   may be protected.

                                           COUNT I
                          Race Discrimination in Violation of the FCRA

   22.     Plaintiff re-adopts each and every allegation as stated in paragraphs 1 – 21 above

   as if set out in full herein.

   23.     Plaintiff is a member of a protected class under the FCRA.

   24.     By the conduct described above, Defendant has engaged in discrimination against

   Plaintiff because of Plaintiff’s race and subjected the Plaintiff to race-related animus and

   discrimination.

   25.     Such discrimination was based upon the Plaintiff’s race in that Plaintiff would not

   have been the object of discrimination but for the fact that Plaintiff is African American

   and was the subject of discriminatory action based on her race as well as the subject of

   several racist comments made by agents, employees and/or representatives on the Save

   Desk team during her employment with Defendant.

   26.     Defendant’s conduct complained of herein was willful and in disregard of

   Plaintiff’s protected rights. Defendant’s managerial and/or supervisory personnel were

   aware that discrimination on the basis of Plaintiff’s race was unlawful but acted in

   reckless disregard of the law.

   27.     At all times material herein, the employees exhibiting discriminatory conduct

   towards Plaintiff possessed the authority to affect the terms, conditions, and privileges of

   Plaintiff’s employment with the Defendant.
Case 6:20-cv-01351-WWB-DCI Document 1-3 Filed 07/29/20 Page 5 of 12 PageID 35




   28.     Defendant retained all employees who exhibited discriminatory conduct toward

   the Plaintiff and did so despite the knowledge of said employees engaging in

   discriminatory actions.

   29.     As a result of the Defendant’s actions, as alleged herein, Plaintiff has been

   deprived of rights, has been exposed to ridicule and embarrassment, and has suffered

   emotional distress and damage.

   30.     The conduct of the Defendant, by and through the conduct of its agents,

   employees, and/or representatives, and the Defendant’s failure to take prompt remedial

   action to prevent continued discrimination against the Plaintiff, deprived the Plaintiff of

   statutory rights under state law.

   31.     The actions of the Defendant and/or its agents were willful, wanton, and

   intentional, and with malice or reckless indifference to the Plaintiff’s statutorily protected

   rights, thus, entitling Plaintiff to damages in the form of compensatory and punitive

   damages, pursuant to federal state law, to punish the Defendant for its inactions and to

   deter it, and others, from such action in the future.

   32.     Plaintiff has suffered and will continue to suffer both irreparable injury and

   compensable damages as a result of Defendant’s discriminatory practices unless and until

   this Honorable Court grants relief.

                                           COUNT II
                           Age Discrimination in Violation of the FCRA

   33.     Plaintiff re-adopts each and every allegation as stated in paragraphs 1 – 32 above

   as if set out in full herein.

   34.     Plaintiff is a member of a protected class under the FCRA.
Case 6:20-cv-01351-WWB-DCI Document 1-3 Filed 07/29/20 Page 6 of 12 PageID 36




   35.    By the conduct described above, the Defendant has engaged in discrimination

   against Plaintiff because of Plaintiff’s age and subjected the Plaintiff to age-related

   animus and discrimination.

   36.    Such discrimination was based upon the Plaintiff’s age in that Plaintiff would not

   have been the object of discrimination but for the fact that Plaintiff was one of the oldest,

   if not the oldest, employee on the Save Desk team during her employment with

   Defendant.

   37.    Defendant’s conduct complained of herein was willful and in disregard of

   Plaintiff’s protected rights. Defendant’s managerial and/or supervisory personnel were

   aware that discrimination on the basis of Plaintiff’s age was unlawful but acted in

   reckless disregard of the law.

   38.    At all times material herein, the employees exhibiting discriminatory conduct

   towards Plaintiff possessed the authority to affect the terms, conditions, and privileges of

   Plaintiff’s employment with the Defendant.

   39.    Defendant retained all employees who exhibited discriminatory conduct toward

   the Plaintiff and did so despite the knowledge of said employees engaging in

   discriminatory actions.

   40.    As a result of the Defendant’s actions, as alleged herein, Plaintiff has been

   deprived of rights, has been exposed to ridicule and embarrassment, and has suffered

   emotional distress and damage.

   41.    The conduct of the Defendant, by and through the conduct of its agents,

   employees, and/or representatives, and the Defendant’s failure to take prompt remedial
Case 6:20-cv-01351-WWB-DCI Document 1-3 Filed 07/29/20 Page 7 of 12 PageID 37




   action to prevent continued discrimination against the Plaintiff, deprived the Plaintiff of

   statutory rights under federal law.

   42.      The actions of the Defendant and/or its agents were willful, wanton, and

   intentional, and with malice or reckless indifference to the Plaintiff’s statutorily protected

   rights, thus, entitling Plaintiff to damages in the form of compensatory and punitive

   damages, pursuant to federal and state law, to punish the Defendant for its inactions and

   to deter it, and others, from such action in the future.

   43.      Plaintiff has suffered and will continue to suffer both irreparable injury and

   compensable damages as a result of Defendant’s discriminatory practices unless and until

   this Honorable Court grants relief.

            WHEREFORE, Plaintiff, LISA COLLINS, respectfully prays for the following

         relief against Defendant:

   a.       Adjudge and decree that Defendant has violated the FCRA, and has done so

   willfully, intentionally, and with reckless disregard for Plaintiff’s rights;

   b.       Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay,

   benefits’ adjustment, if any, and prejudgment interest at amounts to be proved at trial for

   the unlawful employment practices described herein;

   c.       Enter an award against Defendant and award Plaintiff punitive and compensatory

   damages for mental anguish, personal suffering, and loss of enjoyment of life;

   d.       Award Plaintiff the costs of this actions, together with reasonable attorney’s fees;

   and

   e.       Grant Plaintiff such additional relief as the Court deems just and proper under the

   circumstances set forth herein.
  Case 6:20-cv-01351-WWB-DCI Document 1-3 Filed 07/29/20 Page 8 of 12 PageID 38




                                          JURY DEMAND

Plaintiff demands trial by jury of all issues so triable as of right by jury.


        Dated this 25th Day of March 2020.

                                                                /s/ Khambrel Davis_______
                                                                Khambrel Davis, Esquire
                                                                Florida Bar No. 125837
                                                                DAVIS AND DAVIS LAW, PLLC.
                                                                4846 N University Dr. Suite 411
                                                                Sunrise, Florida 33351
                                                                Tel: (954) 612-1928
                                                                kdavis@ddlawpllc.com
Case 6:20-cv-01351-WWB-DCI Document 1-3 Filed 07/29/20 Page 9 of 12 PageID 39




                     EXHIBIT A
          Case 6:20-cv-01351-WWB-DCI Document 1-3 Filed 07/29/20 Page 10 of 12 PageID 40
EEOC Form 5 (11/09)


                            CHARGE OF DISCRIMINATION                                                              Charge Presented To:                Agency(ies) Charge No(s):
                  This form is affected by the Privacy Act of 1974. See enclosed Privacy Act                               FEPA
                        Statement and other information before completing this form.
                                                                                                                      X EEOC                               511-2019-00640
                                                                Florida Commission On Human Relations                                                                    and EEOC
                                                                                  State or local Agency, if any
Name (indicate Mr., Ms., Mrs.)                                                                                                        Home Phone                     Year of Birth

Ms. Lisa Collins                                                                                                                 (407) 463-9314                          1965
Street Address                                                                            City, State and ZIP Code

2850 Mirella Ct 6202, WINDERMERE, FL 34786

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That I Believe Discriminated
Against Me or Others. (If more than two, list under PARTICULARS below.)
Name                                                                                                                         No. Employees, Members               Phone No.

STAPLES                                                                                                                           15 - 100                   (407) 475-4200
Street Address                                                                            City, State and ZIP Code

1901 Summit Tower #100, ORLANDO, FL 32810

Name                                                                                                                         No. Employees, Members               Phone No.



Street Address                                                                            City, State and ZIP Code




DISCRIMINATION BASED ON (Check appropriate box(es).)                                                                                DATE(S) DISCRIMINATION TOOK PLACE
                                                                                                                                            Earliest                  Latest

    X      RACE                  COLOR             X     SEX                   RELIGION                 NATIONAL ORIGIN                  09-01-2018                11-23-2018
          X      RETALIATION                    AGE               DISABILITY                      GENETIC INFORMATION

                          OTHER (Specify)                                                                                                       X     CONTINUING ACTION

THE PARTICULARS ARE (If additional paper is needed, attach extra sheet(s)):
  I began employment with Staples on July 9, 2018, as an Account Specialist. On several occasions Kevin Hendricks (White male)
  made sexist and racist comments about Black females such as having 'nappy hair', 'big butts', and being 'ghetto'. I reported the
  racial slurs and derogatory comments to Manager, Ian Machicote, who is good friends with Mr. Hendricks, no action was taken. I
  also reported Mr. Hendricks behavior to HR, and was told the complaint would be 'looked into'.

  I have also expressed my concerns that similar situated White team members are treated better than Blacks in regards to
  attendance and performance. I am a top producer within my department, however I was not placed on 'initiatives' but other
  members were given the opportunity.

  On November 23, 2018, I contacted HR regarding the discrepancies with my pay and was advised to contact my Manager. On
  November 24, 2018, I reported to Mr. Machicote that my pay was incorrect and I was informed that the 'format' I was using to
  submit my timesheet was incorrect, however its been the same 'format' I've been using before I made my complaints.

  I believe I have been discriminated against because of my race (Black), and sex (female) in violation of Title VII of the Civil Rights

I want this charge filed with both the EEOC and the State or local Agency, if any. I will              NOTARY – When necessary for State and Local Agency Requirements
advise the agencies if I change my address or phone number and I will cooperate fully with
them in the processing of my charge in accordance with their procedures.
                                                                                                       I swear or affirm that I have read the above charge and that it is true to the
I declare under penalty of perjury that the above is true and correct.                                 best of my knowledge, information and belief.
                                                                                                       SIGNATURE OF COMPLAINANT



                                                                                                       SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
            Digitally signed by Lisa Collins on 12-11-2018 12:25 PM EST                                (month, day, year)
          Case 6:20-cv-01351-WWB-DCI Document 1-3 Filed 07/29/20 Page 11 of 12 PageID 41
EEOC Form 5 (11/09)


                            CHARGE OF DISCRIMINATION                                                              Charge Presented To:              Agency(ies) Charge No(s):
                  This form is affected by the Privacy Act of 1974. See enclosed Privacy Act                               FEPA
                        Statement and other information before completing this form.
                                                                                                                      X EEOC                              511-2019-00640
                                                                Florida Commission On Human Relations                                                                    and EEOC
                                                                                  State or local Agency, if any
  Act of 1964, as amended. I believe I have been retaliated against for reporting the derogatory racist and sexist comments.




I want this charge filed with both the EEOC and the State or local Agency, if any. I will              NOTARY – When necessary for State and Local Agency Requirements
advise the agencies if I change my address or phone number and I will cooperate fully with
them in the processing of my charge in accordance with their procedures.
                                                                                                       I swear or affirm that I have read the above charge and that it is true to the
I declare under penalty of perjury that the above is true and correct.                                 best of my knowledge, information and belief.
                                                                                                       SIGNATURE OF COMPLAINANT



                                                                                                       SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
            Digitally signed by Lisa Collins on 12-11-2018 12:25 PM EST                                (month, day, year)
     Case 6:20-cv-01351-WWB-DCI Document 1-3 Filed 07/29/20 Page 12 of 12 PageID 42
CP Enclosure with EEOC Form 5 (11/09)

PRIVACY ACT STATEMENT: Under the Privacy Act of 1974, Pub. Law 93-579, authority to request personal data
and its uses are:

1.      FORM NUMBER/TITLE/DATE. EEOC Form 5, Charge of Discrimination (11/09).

2.      AUTHORITY. 42 U.S.C. 2000e-5(b), 29 U.S.C. 211, 29 U.S.C. 626, 42 U.S.C. 12117, 42 U.S.C. 2000ff-6.

3.    PRINCIPAL PURPOSES. The purposes of a charge, taken on this form or otherwise reduced to writing
(whether later recorded on this form or not) are, as applicable under the EEOC anti-discrimination
statutes (EEOC statutes), to preserve private suit rights under the EEOC statutes, to invoke the EEOC's
jurisdiction and, where dual-filing or referral arrangements exist, to begin state or local proceedings.

4.     ROUTINE USES. This form is used to provide facts that may establish the existence of matters covered
by the EEOC statutes (and as applicable, other federal, state or local laws). Information given will be used
by staff to guide its mediation and investigation efforts and, as applicable, to determine, conciliate and
litigate claims of unlawful discrimination. This form may be presented to or disclosed to other federal,
state or local agencies as appropriate or necessary in carrying out EEOC's functions. A copy of this charge
will ordinarily be sent to the respondent organization against which the charge is made.

5.    WHETHER DISCLOSURE IS MANDATORY; EFFECT OF NOT GIVING INFORMATION. Charges must be reduced to
writing and should identify the charging and responding parties and the actions or policies complained
of. Without a written charge, EEOC will ordinarily not act on the complaint. Charges under Title VII, the
ADA or GINA must be sworn to or affirmed (either by using this form or by presenting a notarized
statement or unsworn declaration under penalty of perjury); charges under the ADEA should ordinarily
be signed. Charges may be clarified or amplified later by amendment. It is not mandatory that this form
be used to make a charge.

                                        NOTICE OF RIGHT TO REQUEST SUBSTANTIAL WEIGHT REVIEW

Charges filed at a state or local Fair Employment Practices Agency (FEPA) that dual-files charges with
EEOC will ordinarily be handled first by the FEPA. Some charges filed at EEOC may also be first handled by
a FEPA under worksharing agreements. You will be told which agency will handle your charge. When the
FEPA is the first to handle the charge, it will notify you of its final resolution of the matter. Then, if you
wish EEOC to give Substantial Weight Review to the FEPA's final findings, you must ask us in writing to do
so within 15 days of your receipt of its findings. Otherwise, we will ordinarily adopt the FEPA's finding
and close our file on the charge.

                                              NOTICE OF NON-RETALIATION REQUIREMENTS

Please notify EEOC or the state or local agency where you filed your charge if retaliation is taken against
you or others who oppose discrimination or cooperate in any investigation or lawsuit concerning this
charge. Under Section 704(a) of Title VII, Section 4(d) of the ADEA, Section 503(a) of the ADA and Section
207(f) of GINA, it is unlawful for an employer to discriminate against present or former employees or job
applicants, for an employment agency to discriminate against anyone, or for a union to discriminate
against its members or membership applicants, because they have opposed any practice made unlawful
by the statutes, or because they have made a charge, testified, assisted, or participated in any manner in
an investigation, proceeding, or hearing under the laws. The Equal Pay Act has similar provisions and
Section 503(b) of the ADA prohibits coercion, intimidation, threats or interference with anyone for
exercising or enjoying, or aiding or encouraging others in their exercise or enjoyment of, rights under the
Act.
